DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
2.	The information disclosure statement (IDS) received on May 27, 2021 has been considered.

Claim Interpretation – 35 U.S.C. § 112 (f)
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a maintenance mechanism and a control unit in claims 6-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US Pub: 2003/0115156) and in further view of Kubota (JP Pub: 2021130259). 	Regarding claim 1, Baker teaches: A billing method for a liquid jet device, comprising: counting a consumed amount of liquid jetted from a liquid jet head for printing on a medium [p0044]; counting the number of sheets of the medium on which printing was performed [p0045]; setting, as a liquid consumption amount, a value obtained by adding the maintenance consumption amount per unit number of sheets, to a print consumption amount that is a consumed amount of liquid consumed in printing for the unit number of sheets [p0058]; and performing billing for printing on the same number of sheets as the number of printed sheets performed after the current maintenance, in accordance with the liquid consumption amount [p0003].

Kubota calculates amount of ink consumed in maintenance and Baker calculates number of sheets of the medium on which printing performed and maintenance cost per unit number of sheets.  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to calculate a maintenance consumption amount per unit number of sheets, from a maintenance consumption amount that is a consumed amount of liquid consumed in current maintenance, and the number of printed sheets that is the number of sheets of the medium on which printing was performed from previous maintenance to the current maintenance in order to figure out overall ink usage per sheet for cost estimate and billing purpose.
Claim 6 has been analyzed and rejected with regard to claim 1.

6.	Claims 4, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US Pub: 2003/0115156) and in further view of Kubota (JP Pub: 2021130259), Kuwahara et al (US Pub: 2017/0015105) (Applicant supplied reference), and Sasaki (JP Pub: 2008033565).Regarding claim 4, the rationale applied to the rejection of claim 1 has been incorporated herein.  Baker further teaches: The billing method for liquid jet device according to claim 1, comprising; determining a billed amount to be billed for printing, in accordance with a percentage of the liquid consumption amount based on a maximum print consumption amount that is a maximum consumption amount of liquid consumed in printing for the unit number of sheets [p0047-p0052 (Total cartridge needed is calculated based on a customer cartridge capacity determined from a percentage of page coverage/consumption amount relative to a standard/maximum page coverage/consumption amount, which determines billing amount.)].  In the same field of endeavor, Kuwahara et al and Sasaki also disclose billed amount according to percentage of toner/ink consumption in [Kuwahara: figs. 5 and 6; Sasaki: page 33: p3-5 (Billed amount will be divided into three different prices based on toner consumption of three different percentages.)].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to bill different amount based on toner consumption percentage for saving and conservation purpose.
 	Regarding claim 5, the rationale applied to the rejection of claim 4 has been incorporated herein.  Kuwahara et al and Sasaki further teach: The billing method for liquid jet device according to claim 4, wherein the billed amount is divided into three stages in accordance with the percentage [Kuwahara: fig. 6; Sasaki: page 33: p3-5 (Billed amount will be divided into three different prices based on toner consumption of 
Regarding claim 9, the rationale applied to the rejection of claim 6 has been incorporated herein.  Claim 9 has been analyzed and rejected with regard to claim 4.

Allowable Subject Matter
7.	Claims 2, 3, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
8.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

    /Fan Zhang/
								    Patent Examiner, Art Unit 2674